Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 11/09/2020. Claims 1-10 are presented for examination and are rejected for the reasons indicated herein below.     



Drawings
2.	Figures 15-17 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
3.	Claims 1, 5-6 and 10 are objected to because of the following informalities: 

Claim 1, line 11, recites “to cause an addition/subtraction voltage of the first DC voltage and the second DC voltage” it should be changed to “to cause an addition or subtraction of voltage of the first DC voltage and the second DC voltage”. Appropriate correction is required.

Claim 5, lines 8-9, recites “a capacitor connected in parallel to the first and second switching elements connected in series” it should be changed to “a capacitor connected in parallel to the first and second switching elements
Claim 6, lines 3-4, recites “include a plurality of sets of two switching elements connected in series, the sets being connected in parallel” it should be changed to “include a plurality of sets of two switching elements connected in series, the plurality of sets being connected in parallel”. Appropriate correction is required.

Claim 10, last line, recites “soft-switching is performed due to resonance of the resonantreactor and the resonant capacitor” it should be changed to “soft-switching is performed due to resonance of the resonant reactor and the resonant capacitor”. Appropriate correction is required.




Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunihiro et al. (JP 2004-015852 A).

Regarding claim 1, Kunihiro et al. (e.g. see Figs. 1-5) discloses “A DC transformation system (e.g. see Figs. 1-5) comprising: a rectifier configured to rectify AC power supplied from an AC power source and output a first DC voltage (e.g. Fig. 1, see 1 and its input and output); a first power conversion device (6) connected in series to the rectifier and configured to output a second DC voltage (e.g. Fig. 1, see 6 and 1 and their connections); a second power conversion device (e.g. Fig. 1, see 1, S1-S4, C5, R1 and T) connected in parallel to the rectifier (1) and configured to convert power supplied from the rectifier (1) to supply the converted power to the first power conversion device (6) (e.g. Fig. 1, see 1, 6, S1-S4, C5, R1 and T); and a control device (4-5) configured to control the first power conversion device (6) to cause an addition/subtraction voltage (EB) of the first DC voltage (E1) and the second DC voltage (E2) to be a predetermined voltage (e.g. see Figs. 1-5, see - E2-+E2. Implicit)”.

Regarding claim 2, Kunihiro et al. (e.g. see Figs. 1-5) discloses “wherein the second DC voltage (E2) is equal to or lower than the first DC voltage (e.g. see Figs. 1-5, see E1, E2, EB and - E2-+E2. Implicit)”.

Regarding claim 3, Kunihiro et al. (e.g. see Figs. 1-5) discloses “wherein the rectifier is a diode rectifier (e.g. Fig. 1, see 1 which inherently includes a diode rectifier)”.

Regarding claim 5, Kunihiro et al. (e.g. see Figs. 1-5) discloses “wherein the first power conversion device (6) comprises: first and second switching elements connected in series between terminals of the second power conversion device (e.g. Fig. 1, see S5-S6); a reactor connected between a neutral point of the first and second switching elements and an output terminal on a high-tension side (e.g. Fig. 1, see L7); and a capacitor (e.g. Fig. 1, see C6-C7) connected in parallel to the first and second switching elements (S5-S6) connected in series, each of the first and second switching elements comprises a semiconductor switching element and an antiparallel diode (e.g. Fig. 1, see S5-S6), and the control device (4-5) executes PWM control on the first and second switching elements (e.g. Fig. 1, see 4-6, S5-S6 and C6-C7)”.

Regarding claim 7, Kunihiro et al. (e.g. see Figs. 1-5) discloses “wherein the control device (4-5) stops operations of the first power conversion device (6) and the second power conversion device (e.g. Fig. 1, see S1-S4, C5, R1 and T) when an opposite current flows in the first power conversion device (e.g. Figs. 1-5, see 4-6, S1-S4, C5, R1 and T. Implicit)”.




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 rejected under 35 U.S.C. 103(a) as being unpatentable over Kunihiro et al. (JP 2004-015852 A) in view of Tosho et al. (JP 2014-0131372 A).

Regarding claim 4, Kunihiro et al. (e.g. see Figs. 1-5) discloses a system having all the claimed subject matter as discussed in the rejection to claim 1, except for “further comprising a diode connected in antiparallel between a terminal on a high-tension side of the first power conversion device and a terminal on a low-tension side of the rectifier”. However, Tosho et al. shows “a diode connected in antiparallel between a terminal on a high-tension side of the first power conversion device and a terminal on a low-tension side of the rectifier (Tosho et al., e.g. Figs. 1-9, see 7)”. Having a diode connected in antiparallel between a terminal on a high-tension side of the first power conversion device and a terminal on a low-tension side of the rectifier of Kunihiro et al. as taught by Tosho et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a diode connected in antiparallel between a terminal on a high-tension side of the first power conversion device and a terminal on a low-tension side of the rectifier of Kunihiro et al. as taught by Tosho et al. for the purpose of enhancing the power efficiency and providing a reverse voltage protection. Also for the purpose of making the device more widely usable.


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kunihiro et al. (JP 2004-015852 A) in view of Du et al. (U.S. Pub. No. 2016/0329811 A1).
Regarding claim 6, Kunihiro et al. (e.g. see Figs. 1-5) discloses “wherein the first power conversion device (6) is configured to include a plurality of sets of two switching elements connected in series, the sets being connected in parallel between output terminals of the second power conversion device (e.g. Fig. 1, see S5-S6)”. Kunihiro et al. does not appear to explicitly disclose “the control device executes interleaved control in which each set of the switching elements is turned on at a predetermined timing to decrease predetermined harmonics”. However, Du et al. shows “the control device executes interleaved control in which each set of the switching elements is turned on at a predetermined timing to decrease predetermined harmonics (Du et al., e.g. see Figs. 13-14, also see para. 0045-051)”. Having the control device executes interleaved control in which each set of the switching elements is turned on at a predetermined timing to decrease predetermined harmonics as taught by Du et al. in the first power conversion device of Kunihiro et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the control device executes interleaved control in which each set of the switching elements is turned on at a predetermined timing to decrease predetermined harmonics as taught by Du et al. in the first power conversion device of Kunihiro et al. for the purpose of enhancing the power efficiency via having a better control of the first power conversion device. Also for the purpose of making the device more widely usable.



Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kunihiro et al. (JP 2004-015852 A) in view of Kadota et al. (U.S. Pub. No. 2019/0199100 A1).

Regarding claim 10, Kunihiro et al. (e.g. see Figs. 1-5) discloses “wherein the second power conversion device (e.g. Fig. 1, see S1-S4, C5, R1 and T) comprises: first and second switching elements connected in series between DC terminals on an input side (e.g. Fig. 1, see S1-S2); third and fourth switching elements connected in parallel to the first and second switching elements (e.g. Fig. 1, see S1-S4); a primary coil, a resonant reactor, and a resonant capacitor connected between a neutral point of the third and fourth switching elements and a neutral point of the first and second switching elements (e.g. Fig. 1, see S1-S4, C5, R1, N1 and T); a secondary coil configured to constitute an isolation transformer along with the primary coil (e.g. Fig. 1, see N1, N2, N3 and T); and each of the first to fourth switching elements comprises a semiconductor switching element and an antiparallel diode, and soft-switching is performed due to resonance of the resonantreactor and the resonant capacitor (e.g. Fig. 1, see S1-S4, C5, R1, N1 and T. Implicit)”. Kunihiro et al. does not appear to explicitly disclose “an AC/DC converter connected to the secondary coil and having the first power conversion device connected between DC terminals on an output side”. However, Kadota et al. shows “an AC/DC converter connected to the secondary coil and having the first power conversion device connected between DC terminals on an output side (Kadota et al., e.g. Figs. 3 and 10, see 24 and 26)”. Having an AC/DC converter connected to the secondary coil and having the first power conversion device connected between DC terminals on an output side as taught by Kadota et al. in the second power conversion device of Kunihiro et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an AC/DC converter connected to the secondary coil and having the first power conversion device connected between DC terminals on an output side as taught by Kadota et al. in the second power conversion device of Kunihiro et al. for the purpose of converting the AC to DC. Also for the purpose of making the device more widely usable.



Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kunihiro et al. (JP 2004-015852 A)

Regarding claim 8, Kunihiro et al. (e.g. see Figs. 1-5) discloses “A DC transformation system (e.g. see Figs. 1-5) comprising: a charging/discharging device connected to an AC power source and capable of bidirectional power conversion (e.g. Fig. 1, see 1 and its input and output); a storage battery connected in parallel to the charging/discharging device and configured to output a first DC voltage (e.g. Fig. 1, see C1 and C8); a regenerative first power conversion device (6) connected in series to the storage battery and configured to output a second DC voltage (e.g. Fig. 1, see 6, C1 and C8 and their connections); a regenerative second power conversion device (e.g. Fig. 1, see S1-S4, C5, R1 and T) connected in parallel to the charging/discharging device and configured to convert power supplied from the charging/discharging device to supply the converted power to the first power conversion device (e.g. Fig. 1, see 6, C1, C8, S1-S4, C5, R1 and T); and a control device (4-5) configured to control the first power conversion device (6) to cause an addition voltage (EB) of the first DC voltage (E1) and the second DC voltage (E2) to be a predetermined voltage (e.g. see Figs. 1-5, see - E2-+E2. Implicit), wherein the second DC voltage (E2) is equal to or lower than the first DC voltage (e.g. see Figs. 1-5, see E1, E2, EB and - E2-+E2. Implicit)”. Kunihiro et al. does not appear to explicitly disclose “a storage battery connected in parallel to the charging/discharging device”. However, replacing capacitor C1/C8 of Kunihiro et al. with “a storage battery” would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace capacitor C1/C8 of Kunihiro et al. with “a storage battery” for the purpose of enhancing the power efficiency via storing and utilizing regenerative energy with higher efficiency. Also for the purpose of making the device more widely usable.



Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kunihiro et al. (JP 2004-015852 A) in view of Kadota et al. (U.S. Pub. No. 2019/0199100 A1)

Regarding claim 9, Kunihiro et al. (e.g. see Figs. 1-5) discloses “A DC transformation system (e.g. see Figs. 1-5) comprising: a charging/discharging device connected to a DC power source and capable of bidirectional power conversion (e.g. Fig. 1, see 1 and its input and output); a storage battery connected in parallel to the charging/discharging device and configured to output a first DC voltage (e.g. Fig. 1, see C1 and C8); a regenerative first power conversion device (6) connected in series to the storage battery and configured to output a second DC voltage (e.g. Fig. 1, see 6, C1 and C8 and their connections); a regenerative second power conversion device (e.g. Fig. 1, see S1-S4, C5, R1 and T) connected in parallel to configured to convert power supplied from the third power conversion device to supply the converted power to the first power conversion device (e.g. Fig. 1, see 6, C1, C8, S1-S4, C5, R1 and T); and a control device (4-5) configured to control the first power conversion device (6) to cause an addition voltage (EB) of the first DC voltage (E1) and the second DC voltage (E2) to be a predetermined voltage (e.g. see Figs. 1-5, see - E2-+E2. Implicit), wherein the second DC voltage (E2) is equal to or lower than the first DC voltage (e.g. see Figs. 1-5, see E1, E2, EB and - E2-+E2. Implicit)”. Kunihiro et al. does not appear to explicitly disclose “a DC power source” and “a storage battery connected in parallel to the charging/discharging device”. However, having a DC power source and replacing capacitor C1/C8 of Kunihiro et al. with “a storage battery” would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a DC power source and replace capacitor C1/C8 of Kunihiro et al. with “a storage battery” for the purpose of enhancing the power efficiency via storing and utilizing regenerative energy with higher efficiency. Also for the purpose of making the device more widely usable. Kunihiro et al. also does not appear to explicitly disclose “a third power conversion device”. However, Kadota et al. shows “a third power conversion device (Kadota et al., e.g. Figs. 3 and 10, see 24, 12 and 26)”. Having a third power conversion device as taught by Kadota et al. connected in parallel with the second power conversion device of Kunihiro et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a third power conversion device as taught by Kadota et al. connected in parallel with the second power conversion device of Kunihiro et al. for the purpose of converting the AC to DC. Also for the purpose of making the device more widely usable.





Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839